Citation Nr: 1216582	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York



THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at A. O. Fox Hospital from February 28 to March 1, 2009.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from August 1965 to May 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Albany, New York VAMC which denied reimbursement for a period of care from February 25 to March 1, 2009.  A September 2009 decision by the Canandaigua, New York VAMC approved reimbursement for February 25, 2009, only.  In January 2012 the case was remanded for additional development.  A March 2012 decision by the Canandaigua, New York VAMC approved reimbursement for February 26 and 27, 2009.  Entitlement to reimbursement for the period from February 28 to March 1, 2009, remains on appeal.


FINDINGS OF FACT

1.  On February 25, 2009 the veteran was admitted to A.O, Fox Hospital for treatment of a (cardiovascular) medical emergency; he was discharged from the facility on March 1, 2009. 

2.  During that hospitalization the Veteran did not receive care for a service-connected disability or for a non-service connected disability associated with and aggravating a service-connected disability; he was not totally disabled due to service connected disability; and he was not participating in a vocational rehabilitation program.

2.  As of February 27, 2009 the Veteran's condition had stabilitzed to the extent that a safe possible; a VA facility was available, but the Veteran declined such transfer.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses are not met for the Veteran's hospitalization at A.O. Fox Hospital for the period from February 28, 2009 through March 1, 2009.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Significantly, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  There is caselaw to the effect that the VCAA and its implementing regulations do not apply in this matter.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly so finding, the Court appeared to assume the VCAA applies to a Chapter 17 claim (but then held that the failure to comply with the VCAA notice requirements in that case was non-prejudicial).  Regardless, the Board finds that the Veteran has had a fair opportunity to present arguments and evidence in support of this claim.  Indeed, in his statements he has demonstrated an actual knowledge of what evidence is required to establish entitlement to payment or reimbursement of unauthorized medical expenses.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

As for a duty to assist, the Board is satisfied that any VA duty to assist has been met as all pertinent private hospitalization records were submitted or obtained.  Pertinent VA records have also been obtained and a medical opinion was secured.  The Veteran has submitted medical evidence and personal statements.  He has not identified any pertinent evidence that remains outstanding.  VA has met its assistance obligations in this matter.

B.  Factual Background, Pertinent Law, and Analysis

The Veteran was admitted to A. O. Fox Hospital on February 25, 2009 for an acute congestive heart failure exacerbation; left ventricular systolic dysfunction; and atrial fibrillation with rapid ventricular response.  He remained hospitalized there until March 1, 2009.  The VAMC has granted reimbursement for the treatment at A. O. Fox Hospital through February 27, 2009, finding he was stabilized on that date.  He seeks reimbursement for the remaining period of hospitalization.  

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If payment was not pre-authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The Veteran does not claim that he had (or sought) prior authorization from VA for the care he received at A. O. Fox Hospital from February 28 to March 1 2009, nor is there any indication in the record of such authorization.  It is not in dispute that the private medical treatment at issue was not pre-authorized by VA.

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement for the medical expenses thus incurred, 38 U.S.C.A. §§ 1725 and 1728.  Which statute applies is generally dependent on whether he has an adjudicated service-connected disability.

A February 26, 2009 VA report of contact regarding notification of admission to a private hospital notes that the Veteran had no service-connected disabilities; he does not allege, nor does the record show, that he was participating in a vocational rehabilitation program.  As the medical treatment in question was not for a service-connected disability (or a non-service connected disability aggravating a service-connected disability), as the Veteran was not totally disabled due to service connected disability, and as he was not participating in a vocational rehabilitation program, the criteria for payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 are not met.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  

The circumstances under which entitlement to payment or reimbursement may be provided under § 1725 are highly limited.  To establish entitlement under this statute, all of the following conditions must be met:

(a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;

(b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized) (emphasis added).

(e) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C., Chapter 17 within two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA provider of the emergency treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(h) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.

38 C.F.R. § 17.1002 (2011).  Since all criteria must be met to establish entitlement, if there is a failure to satisfy any single criterion, the claim must be denied.

The Veteran's claim for reimbursement beyond February 27, 2009 has been denied based on findings that a VA facility was available for his treatment, and that as of that date his condition had stabilized to the point that he could safely be transferred to the VA facility, but declined such transfer.  He contends, in essence, that reimbursement through March 1, 2009, is warranted because he was not stabilized prior to that date/was not discharged until that date.  

VA records show that the appellant declined transfer to the VAMC on February 26 and again on February 27, 2009.  A March 2012 medical opinion by the Chief of Staff of the Canandaigua, New York VAMC indicates that the point of stability was February 27, 2009, documentation from VA's utilization management states that he Veteran refused transfer on February 27, 2009.  The opinion notes that facilities were available at the Albany VAMC.

A February 16, 2010, statement by Dr. JRW, the private cardiologist involved in the appellant's evaluation and management during the hospitalization at issue reports "on 26 February I spoke to Dr. Organa of the VA cardiology service who agreed that the patient should remain at A. O. Fox Memorial Hospital until his severe [congestive heart] failure was brought under control and then either transferred if still unstable or discharge for further evaluation at the V.A., if it seemed safe to do so.  He sought care at the Emergency Room at A.O. Fox Memorial Hospital on the advice of the Veteran Administration physician, which was certainly appropriate.  When stability was ensured it seemed appropriate to arrange for further evaluation at the V.A. on an outpatient basis."

On review of the evidence pertaining to the Veteran's course of medical treatment at Fox Hospital (and his medical status) during the period in question the Board finds that the preponderance of the evidence is against a finding that beyond February 27, 2009 there continued to exist a medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.  The Board finds highly probative, and persuasive, the March 2012 VA physician's opinion that the Veteran was stable for transfer to a VA medical facility on February 27, 2009.  The Board notes that this opinion is supported, not contradicted, by the statement of Dr, J.R.W., the Veteran's treating physician at Fox Hospital.  Dr.  J.R. W. indicates that on his consultation with a VA cardiologist it was agreed that the Veteran would remain at A..O. Fox Hospital until his condition was brought under control (and then transferred to a VA Hospital if further hospital care was needed).  Under these circumstances, the only inference that can be drawn (when VA sought treatment, and Dr. J.R.W. did not express that such was medically contraindicated) is that the Veteran's condition had been brought under control, and that the private provider and VA agreed that on February 27 he could safely be transferred to a VA facility.  

Whether a patient had stabilized is inherently a medical question.  Stabilization requires an assessment of the patient's physical condition, likelihood of deterioration, capacity of particular interventions to maintain the patient's physical condition and the like.  Many of these considerations can only be properly evaluated by a medical professional.  The Veteran is not a medical professional and has not established any expertise in the field.  His statements regarding the facts of what occurred to him have been considered; however, they are not competent evidence on the critical question of whether he was fit for safe transfer to a VA facility as of February 27, 2009.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed, Cir. 2007)(Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board. . . .).  Notably, the Veteran appears to be pointing to the fact that he remained hospitalized, and was monitored/treated until March 1, 2009 as evidence that there was a continuing medical emergency.  However, whether or not continued (beyond February 27, 2009) hospital care was required is not dispositive in this matter; in fact, it is not in dispute that the Veteran continued to require hospital care (which is why transfer to a VA facility was sought by VA).  The critical (dispositive) question is whether or not transfer to a VA facility on February 27 would have posed a risk to the Veteran's health/was medically contraindicated.  The competent (medical) evidence in this matter clearly shows that as of February 27, 2009 there was medical agreement that the Veteran was fit for transfer to a VA facility; the record shows that he declined transfer.  Therefore, criterion (d) (of those listed on page 5, see in particular language highlighted) is not met.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred at A. O. Fox Hospital from February 28, 2009 to March 1, 2009 is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


